EXHIBIT 99.1 Disclosure in Connection with the Distribution of Materials Related to a Potential Refinancing Transaction SUMMARY FINANCIAL DATA The following table presents our summary consolidated financial data as of the dates and for each of the periods indicated. The summary consolidated financial data as of and for the years ended December 31, 2013, 2012 and 2011 has been derived from our audited consolidated financial statements and the notes thereto. The summary historical consolidated financial data as of and for the year ended December 31, 2011 through the three month period ended March 31, 2013 represents our results of operations prior to the acquisition of a controlling interest in Greektown Holdings, L.L.C. (“Greektown”) by Athens Acquisition LLC (“Athens”), effective April 1, 2013. The summary historical consolidated financial data as of and for the nine month period ended December 31, 2013 represents our results of operations after the acquisition of a controlling interest in Greektown by Athens. The summary historical financial data as of and for the year ended December 31, 2013 is presented on an unaudited combined basis and is not presented in accordance with generally accepted accounting principles in the United States (“GAAP”). The summary consolidated financial data set forth below is not necessarily indicative of our future results of operations or financial condition. You should read this summary consolidated financial data together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidated financial statements, including the notes thereto, included in our Annual Report on Form 10-K for the year ended December 31, 2013. Combined Successor Predecessor Year Ended December 31, Nine Months Ended December 31, Three Months Ended March 31, Year Ended December 31, (unaudited) Income Statement Data: Revenues: Casino $ Food and beverage Hotel Other Gross revenues Less: Promotional allowances Net revenues Operating Expenses: Casino Gaming taxes Food and beverage Hotel Marketing, advertising, and entertainment Facilities Depreciation and amortization General and administrative expenses Ownership transition and termination benefit expenses - - Other Goodwill impairment – – – Operating expenses (Loss) income from operations ) ) Other Expenses: Interest expense, net ) Amortization of financing fees and accretion of premium (discount) on senior notes ) ) ) Refinancing expense ) – Other (expense) income ) Total other expense, net ) Loss before income taxes ) Income tax expense - current ) Income tax benefit (expense) - deferred ) ) ) Net loss $ ) $ ) $ ) $ ) $ ) Other Financial Data: EBITDA(1) $ Adjusted EBITDA(l) Pro Forma Adjusted EBITDA(2) Capital expenditures ) Net cash flows (used in) provided by operating activities ) ) Net cash flows (used in) provided by investing activities ) Net cash flows (used in) provided by financing activities ) ) – ) Other Operating Data: Average daily room rate $ $ $ Occupancy rate 80% 80% 70% Gross slot win per unit per day $ $ $ Table game win per unit per day (excludes poker) $ $ $ (in millions of U.S. dollars, except Other Operating Data) 2 The following table presents certain balance sheet data as of December 31, 2013 on an actual basis and as adjusted to give effect to the Transactions and certain credit statistics as of and for the year ended December 31, 2013 as adjusted to give effect to the Transactions. As of and for the Year Ended December 31, 2013 Actual As Adjusted (unaudited) Balance Sheet Data: Cash and cash equivalents $ $ Total assets Total debt Total shareholders' equity/membership interest As Adjusted Credit Statistics: Ratio of total debt to Adjusted EBITDA(1) x Ratio of total debt to Pro Forma Adjusted EBITDA(2) x (in millions of U.S. Dollars, except ratios) EBITDA is net (loss) profit plus, (i) interest expense, whether paid or accrued, (ii) all income taxes, (iii) depreciation and amortization expense, (iv) goodwill impairment charges and (v) other income/expense. Adjusted EBITDA represents EBITDA adjusted to eliminate (i) a refund of prior year use taxes, (ii) ownership transition and termination benefit expenses and (iii) certain costs, fees and expenses related to a prior proposed refinancing of the Senior Secured Notes. EBITDA and Adjusted EBITDA are not measurements of financial performance under GAAP. EBITDA and Adjusted EBITDA have important limitations as analytical tools, and you should not consider them in isolation, or as a substitute for analysis of our results as reported under GAAP.For example, EBITDA and Adjusted EBITDA: · do not reflect the significant interest expenses, or the cash requirements necessary to service interest or principal payments, on our debt; · do not reflect any cash requirements for the assets being depreciated and amortized that may have to be replaced in the future; · exclude tax payments that represent a reduction in cash available to us; · do not reflect changes in, or cash requirements for, our working capital needs; and · do not reflect our capital expenditures, future requirements for capital expenditures or contractual commitments. 3 The following table presents our calculation of EBITDA and Adjusted EBITDA reconciled to net loss for the periods presented: Combined Successor Predecessor Year Ended December 31, Nine Months Ended December 31, Three Months Ended March 31, Year Ended December 31, (unaudited) Net loss $ ) $ ) $ ) $ ) $ ) Interest expense Income tax benefit/expense ) ) Impairment(a) – – – Other income/expense ) Depreciation and amortization EBITDA Use tax refund(b) ) ) – – – Ownership transition and termination benefit expenses(c) – – Refinancing expense(d) – Adjusted EBITDA $ (in millions of U.S. dollars) (a) Represents non-cash goodwill impairment charges. (b) Represents add-backs related to a refund of prior year use taxes. (c) Represents ownership transition expenses, including legal and professional fees and other expenses related to Athens' purchase of Greektown Holdings, such as fees related to the special committee appointed to review and approve the acquisition, and one-time termination benefit expenses. (d) Represents certain costs, fees and expenses related to a prior proposed refinancing of the Senior Secured Notes. Pro Forma Adjusted EBITDA represents Adjusted EBITDA including further pro forma adjustments for anticipated benefits of certain operational and capital improvements to our Casino that have recently been implemented or are expected to be implemented in fiscal year 2014. Based on management's estimates, we expect that these improvements could result in a run-rate impact of approximately $10 - $15 million of additional EBITDA. Pro Forma Adjusted EBITDA gives effect to the operational and capital adjustments outlined below as if they had occurred during the year ended December 31, 2013. No assurance can be given that such profits will be received, such cost savings will occur, such improvements will result in the anticipated efficiencies or such results will be achieved. We have implemented and expect to continue to implement the operational improvements during fiscal year 2014, however the improvements may not be fully implemented until fiscal year 2015.Estimated financial results of operational improvements may require an additional 12 months after implementation is completed to be fully realized. The operational and capital adjustments described below contain forward-looking statements based on management estimates. There are a variety of factors that impact our operational performance and the assumptions underlying management's estimates that are difficult to predict, such as economic conditions, local redevelopment, weather and regulatory changes. The estimated cost savings and additional operating profits are based on certain assumptions and our current estimates, but they involve risks, uncertainties, projections and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied. Key assumptions of the additional operating profits relate to increases in win per unit, hold percentages and occupancy rates as well as demand for additional table games. Any of the assumptions relating to our operational and capital improvements could be inaccurate and, therefore, there can be no assurance that the estimated cost savings or additional operating profits will prove to be accurate.Any cost savings or additional operating profits that we realize may differ materially from our estimates. In addition, thee adjustments below do not give effect to our planned approximate $125 - $150 million capital expenditure for the proposed renovations and other improvements planned for 2014 through 2016, and any negative impact to revenues such projects would have as a result of any construction disruption. Any such impact to revenues may be material. The presentation of Pro Forma Adjusted EBITDA is not intended to forecast our full year profits and should not be construed as management's outlook for any future period. Management has provided these pro forma adjustments so that investors can assess the potential impact of the operational and capital improvements. See “Risks Related to the Potential Refinancing TransactionCapital improvements relating to our proposed renovations will disrupt our gaming operations and result in a reduction of future revenue and cash flow, and delays in such renovations would result in increased costs, which would require additional capital.” and “Risks Related to the Potential Refinancing TransactionWe may not realize any or all of the adjustments included in our calculation of Pro Forma Adjusted EBITDA, including projected increases that are attributable to operational adjustments.” Pro Forma Adjusted EBITDA is not a measurement of financial performance under GAAP. These pro forma adjustments may be included in the calculation of EBITDA in accordance with certain covenants that govern the levels of indebtedness and liens that we are permitted to incur and have incurred under the indenture governing the notes offered hereby and the agreement governing our Credit Facilities. 4 The following table presents our calculation of Pro Forma Adjusted EBITDA reconciled to net loss on a combined basis for the year ended December 31, 2013: Combined Year Ended December 31, 2013 (unaudited) Adjusted EBITDA $ Operational adjustments: Private company savings(a) Labor management(b) Marketing efficiency(c) Hotel yield(d) Table games(e) Insurance premiums(f) Operational adjustments Capital adjustments: New slot product(g) Sub-total:Operational and capital adjustments Pro Forma Adjusted EBITDA $ (in millions of U.S. dollars) (a) Represents anticipated reduction in expenses as a result of becoming a wholly owned private subsidiary of Athens through a decrease of audit, legal and board compensation expenses, among others. (b) Represents estimated adjustments related to increased efficiency in labor scheduling and the resulting reduction of expenses related to hourly payroll, taxes and benefits as well as overtime savings, which we commenced in January 2014 and expect to fully implement by the end of 2014. (c) Represents anticipated incremental profits and savings attributable to advertising costs, reduced bonus play and contract negotiation and marketing cost reduction initiated in November 2013, and which we expect to complete by the end of 2014. Management has identified further marketing efficiencies related to our customer database that it believes could result in additional profits and savings of approximately $3 million. (d) Represents estimated incremental profits resulting from an increase in the average daily rate of hotel rooms at Greektown Casino and the introduction of resort fees at Greektown Casino. (e) Represents anticipated incremental profits attributable to ten additional table games and the implementation of side bets at two craps tables and eleven blackjack tables, in each case, initiated in November 2013, and which we expect to complete by the end of 2014. (f)
